Citation Nr: 0126479	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits based on a claim an 
earlier effective date prior to May 29, 1997, for the award 
of a 100 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945 and from January 1949 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for the 
cause for the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 were denied.  The 
appellant perfected a timely appeal of this rating action.  

In addition, the appellant also perfected a timely appeal of 
a May 2001 rating action wherein entitlement to accrued 
benefits based on a claim for an earlier effective date for a 
100 percent disability evaluation for PTSD was denied.

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 are the subject of the REMAND below.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue of entitlement to accrued benefits has been obtained, 
and no further development is necessary to comply with the 
Veterans Claims Assistance Act of 2000.

2. The appellant is the veteran's surviving spouse.

3.  In October 1999, the RO awarded an increased disability 
rating of 100 percent for the veteran's PTSD, effective from 
May 29, 1997.

4.  The appellant has received the maximum benefit available 
to her for the 100 percent rating for PTSD, and there is no 
justiciable claim for the purposes of accrued benefits.


CONCLUSION OF LAW

For purposes of accrued benefits, the appellant's claim for 
an effective date prior to May 29, 1997, for a 100 percent 
rating for PTSD lacks entitlement under the law. 38 U.S.C.A. 
§ 7105(d) (West 1991 & Supp. 2001); 38 C.F.R. § 20.202 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the appellant's claim for accrued 
benefits based on a claim for an earlier effective date for 
the establishment of a 100 percent disability evaluation for 
PTSD that was pending at the time of the veteran's death.  
38 U.S.C.A. §§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the application 
for accrued benefits based on a claim for an earlier 
effective date for the award of a 100 percent disability 
evaluation for PTSD is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)). VA is under an affirmative duty to obtain 
pertinent service records.  The veteran's service medical and 
service personnel records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
appellant in obtaining service medical records is satisfied.  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions. The record appears to include all 
relevant VA outpatient treatment reports pertaining to the 
veteran's PTSD necessary to render an opinion regarding the 
effective date for a 100 percent disability rating for PTSD.  
The appellant was also afforded the opportunity to appear at 
a personal hearing; however, she responded that she did not 
desire such hearing.  Moreover, the Board concludes that the 
discussions in the rating decisions and the statements of the 
case that have been issued during the appellate process have 
informed the appellant and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  As such, compliance with VA's 
notification requirements has been demonstrated.

The Board thus finds that the current record is adequate to 
allow for equitable review of the appellant's claim for 
accrued beenfits and that no further action is necessary to 
meet the requirements of the VCAA.  Accordingly, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The veteran died on October [redacted], 2000, and was survived by the 
appellant.  At the time of his death, he had a claim for an 
effective date prior to May 29, 1997, for the award of a 100 
percent disability evaluation for PTSD.  Shortly after the 
veteran's death, the appellant filed a claim seeking accrued 
benefits with respect to this issue.

The law provides that periodic monetary benefits to which a 
veteran was entitled at death, or those based on evidence in 
the veteran's claims folder at the date of death (hereinafter 
referred to as "accrued benefits"), shall be paid to 
certain named beneficiaries, ordinarily the veteran's spouse, 
children or dependent parents.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.1000(a) (2001).  Although a 
claim for accrued benefits is related to a claim made by a 
veteran during his lifetime for VA benefits, entitlement to 
accrued benefits is predicated upon a separate application 
for accrued benefits filed within one year after the 
veteran's death.  38 C.F.R. § 3.1000(c) (2001).  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.")  Accrued benefits, in 
contrast to "death benefits" such as dependency and 
indemnity compensation (DIC), death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death." Zevalkink, at 1242.  Under 
38 U.S.C.A. § 5121(c), the only requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death."  38 
U.S.C.A. § 5121(c) (West 1991 & Supp. 2001).

In the present case, while the effective date issue was 
certified for appeal, the Board need not reach the question 
in this instance as the appellant's claim is moot under any 
circumstances.  As discussed in the following analysis, there 
is no outstanding benefit to which the appellant is entitled, 
thus, there is no justiciable case or controversy.  See 
Thomas v. Brown, 9 Vet. App. 269, 270, (1996).  An October 
1999 hearing officer's decision awarded an increased rating 
of 100 percent for the veteran's service connected PTSD, 
effective May 29, 1997.  Even assuming, arguendo, that the 
appellant has a colorable claim for an earlier effective date 
for the 100 percent rating assigned effective in May 1997, 
her appeal is predicated upon a claim of entitlement as an 
accrued benefit and there is no justiciable controversy under 
that theory.  As previously noted, accrued benefits are 
available only for a period of time not to exceed two years 
prior to the veteran's death.  38 U.S.C.A. § 5121(a).  The 
100 percent disability rating was assigned an effective date 
of May 29, 1997, and the veteran died in October 2000.  The 
appellant has already received the maximum compensation 
available that she is entitled to under law.  Accordingly 
this appeal to the Board is terminated because of the absence 
of legal merit and the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The appeal as 
to this issue is dismissed.


ORDER

Accrued benefits based on a claim an earlier effective date 
prior to May 29, 1997, for the award of a 100 percent 
disability rating for post-traumatic stress disorder (PTSD) 
are denied.


REMAND

With respect to the claims for service connection for the 
cause of the veteran's death and Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, a remand is required for compliance with the notice 
and duty to assist provisions contained in the VCAA with its 
implementing regulations.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records.  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c).  In 
the present case, the evidence shows that potentially 
probative medical evidence exists that is not presently 
associated with the claims folder.  In particular, the Board 
notes that the veteran's death certificate indicates that he 
was receiving inpatient treatment at the VA Medical Center 
(VAMC) in Tuscaloosa, Alabama, at the time of his death.  
However, copies of the veteran's terminal medical records are 
not presently associated with the claims folder.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure 

that all appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain copies of the 
veteran's medical records from the 
Tuscaloosa VAMC to include clinical 
records from his terminal period of 
hospitalization.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  The RO should also advise the 
appellant to obtain and submit copies of 
any clinical records bearing on the 
veteran's death.  She should submit 
medical evidence regarding any 
relationship between the veteran's 
service-connected disability and his 
death.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

3.  Upon completion of the above, the RO 
should review the claims folder and ensure 
that all of the development action has 
been conducted and completed in full.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA and its 
implementing regulations.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is advised that if there is additional evidence 
that can be obtained or generated, she should submit that 
evidence to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



